DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Xu et al (Publication number: US 2020/0258443).

Consider Claim 21, Xu et al show a display device (see figure 5), comprising: 
(a) A substrate including a first region and a second region adjacent to the first region, wherein first pixels are included in the first region, and second pixels are included in the second region (see figures 1A and 1B; paragraphs 31 and 32); (The display panel 110 shown in FIG. 1A includes a plurality of first pixel groups 120 and a plurality of second pixel groups 130. A first pixel group 120 is a first type of combined pixels, a second pixel group 130 is a second type of combined pixels).

(paragraphs 57 and 58); (The gray-scale compensation device 400 for combined pixels may comprise: a curve obtaining module 410, configured to measure a gamma curve of the first pixel group to obtain a first gamma curve, and to measure a gamma curve of the second pixel group to obtain a second gamma curve).
(c) Wherein when generating the second corrected data, the compensator decreases a luminance of a first portion of the second pixels disposed adjacent to the first region and increases a luminance of a second portion of the second pixels disposed adjacent to the first region (see figures 2 and 3; paragraphs 41 and 42); (The gray-scale compensation method 200 may comprise: step 210, measuring a gamma curve of a first pixel group, to obtain a first gamma curve; step 220, measuring a gamma curve of a second pixel group, to obtain a second gamma curve, where the second pixel group and the first pixel group have different aperture areas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 8, 12, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Publication number: US 2020/0258443) in view of Yasuda (Publication number: US 2019/0107761).

Consider Claim 1, Xu et al shows a display device (see figure 5), comprising:
(a) A display unit including a substrate including a first region and a second region located at a side of the first region, wherein first pixels are included in the first region, second pixels are included in the second region (see figures 1A and 1B; paragraphs 31 and 32); (The display panel 110 shown in FIG. 1A includes a plurality of first pixel groups 120 and a plurality of second pixel groups 130. A first pixel group 120 is a first type of combined pixels, a second pixel group 130 is a second type of combined pixels).
(b) Data lines are connected to the first and second pixels (see figure 1C; paragraphs 65 and 66); (The timing control circuit reads the data related to the compensation voltage that is stored by the processing module 430, and transmits the data related to the compensation voltage to the data driving circuit in a point-to-point communication mode; the data driving circuit transmits the obtained data related to the compensation voltage to the corresponding second pixel group in the point-to-point communication mode).
(c) A compensator configured to compensate image data for the first and second pixels, based on correction values, and configured to generate corrected image data by decreasing a brightness of an over-compensated portion of the first and second pixels and increasing a brightness of an under-compensated portion of the first and second (see figures 2 and 3; paragraphs 41 and 42); (The gray-scale compensation method 200 may comprise: step 210, measuring a gamma curve of a first pixel group, to obtain a first gamma curve; step 220, measuring a gamma curve of a second pixel group, to obtain a second gamma curve, where the second pixel group and the first pixel group have different aperture areas).
(d) A data driver configured to generate data signals, based on the corrected image data, and configured to provide the data signals to the data lines (see figure 1C; paragraphs 65 and 66); (The timing control circuit reads the data related to the compensation voltage that is stored by the processing module 430, and transmits the data related to the compensation voltage to the data driving circuit in a point-to-point communication mode; the data driving circuit transmits the obtained data related to the compensation voltage to the corresponding second pixel group in the point-to-point communication mode).
(e) Wherein the correction values are set for each block, wherein each block corresponds to at least two of the first pixels and at least two of the second pixels (figures 2 and 3; paragraphs 48 and 50); (Xu shows obtaining a first gamma look-up table based on the first gamma curve and obtaining a second gamma look-up table based on the second gamma curve).
However, Xu et al do not specifically show that the first gate lines in the first region are connected to the first pixels, the second gate lines in the second region are connected to the second pixels, wherein a gate driver is configured to provide a gate signal to the first gate lines and the second gate lines; wherein a number of the first pixels connected 
In related art, Yasuda shows that the first gate lines in the first region are connected to the first pixels, the second gate lines in the second region are connected to the second pixels, wherein a gate driver is configured to provide a gate signal to the first gate lines and the second gate lines; wherein a number of the first pixels connected to each of the first gate lines is greater than a number of the second pixels connected to each of the second gate lines (see figure 4A; paragraphs 9, 41 and 43); (Yasuda shows an array substrate including a display region and a peripheral region. The scanning tine includes a first scanning line and a second scanning line. The first scanning line is smaller than the second scanning line in a number of the pixels to be driven).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Yasuda into the teaching of Xu in order to meet increasing demand for heteromorphic panels (see Yasuda; paragraphs 2 and 3). 

Consider Claim 16, Xu et al show a display device (see figure 5), comprising:
(a) A display unit including a substrate including a first region and a second region located at a side of the first region, wherein first pixels are included in the first region, second pixels are included in the second region (see figures 1A and 1B; paragraphs 31 and 32); (The display panel 110 shown in FIG. 1A includes a plurality of first pixel groups 120 and a plurality of second pixel groups 130. A first pixel group 120 is a first type of combined pixels, a second pixel group 130 is a second type of combined pixels).
(b) Data lines are connected to the first and second pixels (see figure 1C; paragraphs 65 and 66); (The timing control circuit reads the data related to the compensation voltage that is stored by the processing module 430, and transmits the data related to the compensation voltage to the data driving circuit in a point-to-point communication mode; the data driving circuit transmits the obtained data related to the compensation voltage to the corresponding second pixel group in the point-to-point communication mode).
(c) A first compensator configured to generate first corrected data by compensating image data, based on correction values; and a second compensator configured to compute a brightness curve for a boundary region between the first region and the second region, based on the first corrected data, and configured to detect and reduce a brightness of a first compensated portion of the first or second pixels and detect and increase a brightness of a second compensated portion of the first or second pixels, based on the brightness curve (see figures 2 and 3; paragraphs 41 and 42); (The gray-scale compensation method 200 may comprise: step 210, measuring a gamma curve of a first pixel group, to obtain a first gamma curve; step 220, measuring a gamma curve of a second pixel group, to obtain a second gamma curve, where the second pixel group and the first pixel group have different aperture areas).
(d) Wherein the correction values are set for each block, wherein each block corresponds to at least two of the first pixels and at least two of the second pixels (figures 2 and 3; paragraphs 48 and 50); (Xu shows obtaining a first gamma look-up table based on the first gamma curve and obtaining a second gamma look-up table based on the second gamma curve).
However, Xu et al do not specifically show that the first gate lines in the first region are connected to the first pixels, the second gate lines in the second region are connected to the second pixels, wherein a gate driver is configured to provide a gate signal to the first gate lines and the second gate lines; wherein a number of the first pixels connected to each of the first gate lines is greater than a number of the second pixels connected to each of the second gate lines.
In related art, Yasuda shows that the first gate lines in the first region are connected to the first pixels, the second gate lines in the second region are connected to the second pixels, wherein a gate driver is configured to provide a gate signal to the first gate lines and the second gate lines; wherein a number of the first pixels connected to each of the first gate lines is greater than a number of the second pixels connected to each of the second gate lines (see figure 4A; paragraphs 9, 41 and 43); (Yasuda shows an array substrate including a display region and a peripheral region. The scanning tine includes a first scanning line and a second scanning line. The first scanning line is smaller than the second scanning line in a number of the pixels to be driven).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Yasuda into the teaching of Xu in order to meet increasing demand for heteromorphic panels (see Yasuda; paragraphs 2 and 3). 

Consider Claim 2, Xu et al shows that the compensator includes: a first compensator configured to generate first corrected data by compensating the image data, based on the correction values; and a second compensator configured to compute a brightness curve for the boundary region, based on the first corrected data, and configured to detect and decrease the brightness of the over-compensated portion and detect and increase the brightness of the under-compensated portion, based on the brightness curve (paragraphs 57 and 58); (The gray-scale compensation device 400 for combined pixels may comprise: a curve obtaining module 410, configured to measure a gamma curve of the first pixel group to obtain a first gamma curve, and to measure a gamma curve of the second pixel group to obtain a second gamma curve).

Consider Claim 8, Xu et al show that the substrate further includes a third region located at the side of the first region, the third region being spaced apart from the second region, wherein the display unit further includes third pixels in the third region and third gate lines in the third region are connected to the third pixels (see figure 1C; paragraphs 65 and 66); (The timing control circuit reads the data related to the compensation voltage that is stored by the processing module 430, and transmits the data related to the compensation voltage to the data driving circuit in a point-to-point communication mode; the data driving circuit transmits the obtained data related to the compensation voltage to the corresponding second pixel group in the point-to-point communication mode).

Consider Claim 12, Yasuda shows that the substrate further includes a hole, wherein the first region and the second region are located along an edge of the hole (see paragraphs 41 and 42).

Consider Claim 15, Xu et al show that the substrate further includes a third region located at the side of the first region, the third region being spaced apart from the second region, wherein the display unit further includes third pixels in the third region and third gate lines in the third region are connected to the third pixels (see figure 1C; paragraphs 65 and 66); (The timing control circuit reads the data related to the compensation voltage that is stored by the processing module 430, and transmits the data related to the compensation voltage to the data driving circuit in a point-to-point communication mode; the data driving circuit transmits the obtained data related to the compensation voltage to the corresponding second pixel group in the point-to-point communication mode).

Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al (Publication number: US 2020/0258443) in view of Yasuda (Publication number: US 2019/0107761) in view of Eguchi et al (Publication number: US 2018/0267182).

Consider Claim 9, Xu in view of Yasuda do not specifically show that the display unit further includes connection lines connecting some of the first gate lines and some of the 
In related art, Eguchi et al show that the display unit further includes connection lines connecting some of the first gate lines and some of the second gate lines, wherein the connection lines form a parasitic capacitor by being overlapped with a power line (see paragraphs 120 and 121); (The capacitance c2 of each second capacitor C2 is the same as the parasitic capacitance).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Eguchi into the teaching of Xu and Yasuda in order to detect noise (see Eguchi; paragraphs 120 and 121).

Consider Claim 11, Xu in view of Yasuda do not specifically show that the display unit further includes connection lines respectively connecting the first gate lines and the second gate lines, wherein the connection lines form a parasitic capacitor by overlapping with a power line. 
In related art, Eguchi et al show that the display unit further includes connection lines respectively connecting the first gate lines and the second gate lines, wherein the connection lines form a parasitic capacitor by overlapping with a power line (see paragraphs 120 and 121); (The capacitance c2 of each second capacitor C2 is the same as the parasitic capacitance).
Therefore, it would have been obvious to a person of ordinary skill in the art at the effective filing date of the application to incorporate the teaching of Eguchi into the (see Eguchi; paragraphs 120 and 121).

Allowable Subject Matter
Claims 3-7, 10, 13, 14, and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FARAGALLA whose telephone number is (571)270-1107.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MICHAEL A FARAGALLA/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/27/2021